      Case 5:19-cv-00163-DPM Document 68 Filed 05/05/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

KELON JACKSON
ADC #155270                                                  PLAINTIFF

v.                       No. 5:19-cv-163-DPM

POWELL, Sergeant, Tucker Unit;
COPELIN, CO, Tucker Unit; THOMPSON,
CO, Tucker Unit; HARRELL BERRYHILL, CO,
Tucker Unit; GRISWOLD, APN/NP, Tucker Unit;
and MCGLAWN, Nurse, Tucker Unit                          DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 66, as modified.        FED. R. Crv. P. 72(b) (1983
addition to advisory committee notes). Before dismissing a case for a
discovery violation, the Court" must investigate whether a sanction less
extreme than dismissal would suffice, unless the party's failure was
deliberate or in bad faith."    Avionic Co. v. General Dynamics Corp.,
957 F.2d 555, 558 (8th Cir. 1992) (emphasis original). But Jackson also
failed to respond to the Court's March and April Orders; and his time
to do so has passed. Doc. 63. It is now May. The Court will therefore
dismiss his complaint without prejudice for failure to prosecute.
LOCAL RULE 5.5(c)(2). Defendants' motion to compel, Doc. 59, is denied
as moot.
  Case 5:19-cv-00163-DPM Document 68 Filed 05/05/20 Page 2 of 2



So Ordered.


                              D.P. Marshall Jr.
                              United States District Judge




                               -2-
